BURGESS, J.
On November 2, 1908, an indictment was returned by the special grand jury of Jasper county to Division No. One of the circuit court of said county, charging the defendant with a crime of *205setting up and keeping one crap table and two poker tables in violation of tbe laws of tbe State.
Tbe indictment is regular in form, but on January 9, 1908, tbe defendant filed bis plea in abatement of said indictment upon tbe same grounds as set forth in tbe case of State v. Craig, ante, p. 201, tbe opinion in which case is banded down at tbis delivery. As the two records are in all respects similar, for tbe reasons given in that case tbe motion of tbe defendant to dismiss tbe appeal is sustained because tbe State has no right of appeal from tbe judgment of tbe circuit court sustaining said plea in abatement.
All concur.